DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  The equations set forth in both of these claims should be isolated to their own line and centered on the page so as to isolate them and make clear what is and is not included in the equation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the equation “θdroop = θscarf/1.5 ± 1 degree”, but the syntax of the equation makes the intended equation unclear. Based on differing interpretation of the equation and order of operations this could be read as “            
                θ
                d
                r
                o
                o
                p
                =
                 
                
                    
                        θ
                        s
                        c
                        a
                        r
                        f
                    
                    
                        1.5
                         
                        ±
                        1
                         
                        d
                        e
                        g
                        r
                        e
                        e
                    
                
            
        ” or “            
                θ
                d
                r
                o
                o
                p
                =
                 
                
                    
                        θ
                        s
                        c
                        a
                        r
                        f
                    
                    
                        1.5
                    
                
                 
                ±
                1
                 
                d
                e
                g
                r
                e
                e
            
        ”, which creates confusion as to the limitations of the claim. The examiner believes the intention of the equation was to be the latter of the two listed options, as that is the most standard of the order of operations interpretations. Because of this in order to expedite examination the examiner will be interpreting the limitation as if it were the second of the two equations. However, the limitation is still unclear and thereby indefinite, and the applicant should revise the claim with the fractional notation shown above in order to leave no lack of clarity in the limitations.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a nacelle according to claim 1” when the nacelle of claim 1 has already been established. This creates a double recitation of the nacelle limitation of claim 9 and creates an indefinite claim. The antecedent basis should be corrected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 6 gives exact limitations that have already been set forth in the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockman (US 5058617) in view of Stuart (US 20170145916).
Regarding claim 1, Stockman discloses A nacelle for a gas turbine engine (Figure 4, item 24) having a longitudinal centre line (Figure 4, item 22), the nacelle comprising: an intake lip disposed at an upstream end of the nacelle (Figure 4, item 34), the intake lip including a crown (figure 4, item 34c) and a keel (Fig. 4, item 34k), the crown including a crown leading edge and the keel including a keel leading edge (Figure 4, items 34c and K, respectively), wherein the crown leading edge and the keel leading edge define a scarf line therebetween , the scarf line forming a scarf angle (θscarf) (Figure 4, item S) relative to a reference line perpendicular to the longitudinal centre line (figure 4, item 54) a droop line (304) (Figure 4, item 46) wherein the droop line forms a droop angle (θdroop) (Figure 4, item D) relative to the longitudinal centre line (Figure 4, item 22). However, Stockman does not explicitly disclose a fan casing disposed downstream of the intake lip (although a case there almost assuredly exists because it is a turbine engine, one is not explicitly disclosed) and including a casing leading edge, that the scarf angle is normal to the casing leading edge, and wherein θdroop = (θscarf/1.5) ± 1 degree (parentheses added for clarity, see 112b rejection above). 
Stockman and Stuart are analogous prior art because both describe gas turbine engine nacelles and their respective and droop angles. Stockman describes the droop angle being created by drooping the forward nacelle relative to the centerline axis (Column 3, lines 59-69 and column 4, lines 1-17) meaning that the interior surface of the nacelle defines the angle, but does not explicitly describe a casing with a leading edge downstream of the intake lip. Stuart teaches an elongated fan case in the nacelle where the drooped inlet is defined by the inner flow surface of the fan case (Paragraphs 0017, 0022, and Figure 3) and the casing leading edge downstream of the intake lip. Stuart further teaches that providing the fan case structure and determining the angle from the leading edge of the fan case (as described in paragraph 0026) reduces the number of components required for the nacelle, makes the case more simplified and symmetrical, reduces the length of the housing and thereby weight of the turbine, and enables a continuous sheet of acoustic lining to be positioned there to improve noise dissipation in the engine (Par. 0017). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nacelle of Stockman to include the casing of 
However, Stockman in view of Stuart does not explicitly disclose that the scarf angle is normal to the casing leading edge, and wherein θdroop = (θscarf/1.5) ± 1 degree (parentheses added for clarity, see 112b rejection above). Stockman teaches that the scarf angle S is at least as large as the droop angle or greater than the droop angle (column 4, lines 18-45 describe that the scarf angle is greater than the droop angle). Column 5 lines 48-64 describes having the scarf angle at 10 degrees and the droop angle at 5 degrees and Column 5 lines 65-69 and column 6 lines 1-2 describe that the scarf angle can be 20 degrees with a droop angle of 5 degrees. This sets forth that it is desired to have a scarf angle greater than the drop angle, which is also what is required by the equation in the limitations. Column 7 lines 65-69 and column 8 lines 1-16 describes that the droop angle and scarf angle are two measurements that can be sized and configured using conventional tradeoff practice based on the desired aerodynamic and acoustic performance metrics. Because of this disclosure and that Stockman points towards the ratio between scarf angle and droop angle being important, one of ordinary skill would be able to use the conventionally known tradeoff practice to choose a relationship between the scarf angle and the droop angle. As the disclosure above states that the relationship between the scarf angle and the droop angle affects the diffusion characteristics and changes spillage drag (see specifically column 5, lines 16-30 and 59-64), the relationship between the droop angle and the scarf angle is a result effective variable, where the result is the spillage drag and diffusion characteristics of the nacelle. It would have been obvious to one having ordinary skill in the art at the time the 
Regarding claim 2, Stockman in view of Stuart teaches the limitations of claim 1 as shown above and that an effective incidence angle of attack exists (Stockman Figure 4, item α), but does not explicitly teach that the effective incidence angle of attack and the scarf angle have a relationship of “θscarf = α ± 1”. Stockman describes that the scroop inlet provided allows for improved angle of attack capability of the nacelle as a direct function of the scarf angle (column 7, lines 13-24) and Figures 5 and 6 show that the engine can operate at both low (figure 6 shows a zero degree incidence angle) and high angles of attack (Figure 7 shows an angle of attack of 50 degrees). Stockman further describes that scarfing can provide improved angle of attack performance (column 1, lines 64-69 and column 2 lines 1-6). Thereby, because the scarf angle of the is a static quantity based on the design parameters of the nacelle (that is greater than or equal to 5 degrees as is described in column 4, lines 18-45) and the angle of attack is a variable value based on the operation of the engine and flight angle of the plane (in this case the engine appears to be capable of operating anywhere between an angle of attack of 0 degrees and 50 degrees, as is shown from Figures 6 and 7), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the engine can operate with the angle of attack equal to the scarf angle of the nacelle. Alternatively, the possible angle of attack and 
Regarding claim 3, Stockman in view of Stuart teaches that the crown leading edge is axially forward of the keel leading edge relative to the longitudinal centerline (Stockman Figure 5 shows the engine being capable of having either the crown leading edge or keel leading edge forward of the other).
Regarding claim 4, Stockman in view of Stuart teaches that the keel leading edge is axially forward of the crown leading edge relative to the longitudinal centerline (Stockman Figure 5 shows the engine being capable of having either the crown leading edge or keel leading edge forward of the other).
Regarding claim 5, Stockman in view of Stuart teaches that the intake lip further comprises an outer surface (Stockman Figure 4, items 50 and 52), an inner surface (Figure 4, item 44) and a highlight forming a boundary between the outer surface and the inner surface, wherein the highlight includes the crown leading edge and the keel leading edge (Figure 4 shows .
Regarding claim 6, Stockman in view of Stuart teaches an engine casing disposed downstream of the intake lip (see rejection of claim 1, Stuart Figure 3).
Regarding claim 7, Stockman in view of Stuart teaches a diffuser disposed between the upstream end and the fan casing (Stockman Figure 4 shows the diffuser 44 and Stuart Figure 3 shows a gap between the intake lip and the fan casing, which would be the diffuser).
Regarding claim 8, Stockman in view of Stuart teaches an exhaust disposed at a downstream end of the nacelle (Stockman Figure 2 shows an exhaust at the downstream end of the nacelle).
Regarding claim 9, Stockman in view of Stuart teaches a gas turbine engine (Stockman Figure 2 and abstract) a nacelle according to claim 1 (see rejection of claim 1); a fan received within a fan casing of the nacelle (Figure 2, item 30); and a core engine received within the nacelle (Figure 2, item 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745